Citation Nr: 0912826	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-05 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date earlier than February 
11, 1993 for the award of service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to 
June 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which granted service connection for PTSD assigning a 
10 percent evaluation, effective February 11, 1993.  The 
claims file was then transferred back to the RO in New York, 
New York.  In September 2008, the Veteran testified before 
the undersigned Veterans Law Judge at a Board hearing at the 
RO.  A transcript of the hearing is of record.

The Veteran has filed multiple new claims that have not yet 
been addressed by the RO.  In February 2001, he submitted 
service connection claims for diabetes mellitus, peripheral 
neuropathy, venous insufficiency, peripheral vascular disease 
due to Agent Orange exposure, glucose - 6 - Phosphate 
Dehydrogenase deficiency due to Agent Orange exposure, 
neurogenic bladder, asthma, granulomatous disease, chronic 
obstructive pulmonary disease, sleep apnea, malignant 
neoplasms of the bronchus and lung, labyrinthitis, spinal 
cord disease caused by accident or Agent Orange exposure, 
progressive sensorineural hearing loss and tinnitus, and 
sinusitis.  The Veteran submitted a service connection claim 
for stomach disorder including peptic ulcer disease in 
November 2002 (which was previously denied).  These matters 
are referred to the RO. 

The Veteran also has submitted statements and testimony 
suggesting a claim for clear and unmistakable error (CUE) in 
a July 1984 Board decision that, in part, denied service 
connection for PTSD.  The Board reopened the claim in its 
March 2000 decision, and after remand, the RO granted service 
connection in the January 2000 rating action.  Should the 
Veteran wish to assert CUE in the 1984 Board decision, he or 
his representative should file a motion for revision of the 
decision based on clear and unmistakable error; such motion 
must identify specific error or errors of fact and law in the 
decision, the legal and factual basis for the allegations and 
why the result would have been different but for the alleged 
error.  38 C.F.R. § 20.1404 (2008).  Without such motion, the 
Board does not have jurisdiction over the issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran has never been provided a notice letter regarding 
his initial increased rating claim for PTSD, nor his claim 
for an effective date earlier than February 11, 1993 for 
service connection for PTSD; nor was he provided a notice 
letter regarding the original service connection claim for 
PTSD.  This due process deficiency must be remedied before a 
decision can be made in this case.  See 38 U.S.C.A. §§ 5103, 
5103A (2002); 38 C.F.R. § 3.159 (2008).  

The Veteran submitted testimony at the September 2008 Board 
hearing that his PTSD disability was worse than when he was 
last evaluated in 2003.  He stated that his depression is 
much more severe and frequent and he does not have a life 
besides going to VA.  The Director of the New York Harbor 
Healthcare System's PTSD program submitted a statement in 
September 2008 that the Veteran was unable to work and 
significantly incapacitated by his psychiatric symptoms.  The 
Veteran's home health aid submitted a letter in September 
2008 that he has had difficulty remembering simple things 
like the names of people even when referring to some of his 
family members, appointment dates, or taking his medication.  
She also stated that the Veteran has been having problems 
sleeping at night in part due to his anxiety and she often 
found him asleep in the bathroom.

The Veteran was last evaluated for compensation and pension 
purposes in March 2003, July 2003, and October 2003 primarily 
to determine whether his PTSD was service-related.  As the 
Veteran has stated that his condition has worsened since the 
2003 VA examinations, another VA examination is necessary to 
determine the present severity of his PTSD condition.  See 
VAOPGCPREC 11-95 (1995); see also Caffrey v. Brown, 6 Vet. 
App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a notice letter for 
his initial increased rating claim higher 
than 10 percent for PTSD and his claim for 
an effective date earlier than February 
11, 1993 for service connection for PTSD 
that satisfies the criteria of 38 U.S.C.A. 
§§ 5103, 5103A (2002); 38 C.F.R. § 3.159 
(2008); Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008); and Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Schedule the veteran for a VA 
psychiatric examination to obtain an 
opinion as to the present severity of his 
PTSD.  The examiner should, at a minimum, 
state the severity of the Veteran's 
occupational and social impairment due to 
his PTSD including all pertinent symptoms 
and provide his Global Assessment of 
Functioning score related to his PTSD.

The claims folder must be made available 
to the examiner for review in conjunction 
with this examination.  The examiner must 
provide a detailed rationale for all 
medical opinions.

3.  Thereafter, if necessary, any 
additional development deemed appropriate 
should be accomplished.  Then, re-
adjudicate the claims.  If the claims 
remain denied, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and allow an appropriate period of time 
for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




